Citation Nr: 0125933	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  95-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an effective date earlier than January 27, 
1992 for a compensable rating for service connected left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2001, a hearing was held at the RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that, in a decision dated in December 1999, 
the RO denied as not well grounded a claim for service 
connection for right knee condition as secondary to service 
connected left knee condition.  In September 2000, the 
"Veterans Claims Assistance Act of 2000" (VCAA) was enacted 
into law which, among its provisions, provides for 
readjudication of all claims denied as not well grounded 
which became final beginning on July 14, 1999.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096.  This claim is referred 
to the RO for appropriate action.


REMAND

The RO has certified for appeal the issue of an increased 
rating for traumatic arthritis of the left knee, currently 
evaluated as 60 percent disabling.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

The record reflects that, by letter received on July 8, 1999, 
the veteran stated as follows: "I am satisfied with the 30% 
(rating for left knee disability) that I am now on."  This 
letter operated as a withdrawal from appeal any increased 
rating claim pending at that time.  38 C.F.R. § 20.204(c) 
(2001).  The RO next declined an evaluation in excess of 30 
percent for traumatic arthritis of the left knee in a rating 
decision dated in December 1999.  A transcribed Report of 
Contact with the veteran's representative, dated on September 
12, 2000, operated as a Notice of Disagreement (NOD) with the 
increased rating issue.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (hearing transcript containing an oral statement of 
disagreement meets the statutory definition of an NOD).  The 
RO assigned a 60 percent rating for status post total knee 
with traumatic arthritis of the left knee in a decision dated 
in January 2001.  To date, the RO has not issued a Statement 
of the Case (SOC) in order to afford the veteran the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This claim, 
therefore, is remanded to the RO for the issuance of an SOC.

The Board next notes that the veteran contends that he is 
entitled to a compensable evaluation for his traumatic 
arthritis prior to 1992.  There are two statutory exceptions 
to the finality rule.  First, a claimant may seek to 
establish that a decision never became final under 
38 U.S.C.A. § 5108 and, second, a claimant may attack a final 
decision collaterally by establishing that the final decision 
is subject to revision based upon CUE pursuant to U.S.C.A. §§ 
5109A (RO) and/or 7111 (Board).  See Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).  On numerous occasions, the 
veteran has alleged that the RO committed CUE in its August 
1960 rating decision by reducing his 10 percent rating for 
traumatic arthritis to a non-compensable rating.  This issue 
is inextricably intertwined with his earlier effective date 
for an increased rating claim, and should be addressed by the 
RO prior to any further review by the Board.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

On remand, the RO should determine whether any additional 
notice or development is warranted under the VCAA and VA 
regulations which were recently adopted to implement the 
VCAA.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) and recently adopted regulations 
implementing the VCAA are fully complied with 
and satisfied.

2.  The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for declining an 
evaluation in excess of 60 percent for status 
post total knee with traumatic arthritis of 
the left knee.  The veteran should be afforded 
the opportunity to respond to the SOC, and 
advised of the requirements necessary to 
perfect his appeal.

3.  The RO should then consider the issue of 
whether CUE error was committed by the RO in 
reducing his 10 percent rating for traumatic 
arthritis of the left knee in August 1960.  If 
the CUE claim is denied, the veteran should be 
notified of the adverse determination and his 
rights to appeal that determination.  If an 
NOD with the decision is timely submitted, the 
veteran should be provided with an SOC along 
with notice as to what is necessary to perfect 
an appeal.

4.  Thereafter, the RO should readjudicate the 
claim for an earlier effective date.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time should 
be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


